DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  step (5) recites a “nitric acid solutionor a sulfuric acid solution.”  This appears to be a simple typographical error which should recite “nitric acid solution or sulfuric acid solution.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 1, the claim recites a step (7) which is discussed within the context of phase VI: “judgement of reaction endpoint” in which the reactor is opened and [implicitly] observed, and in which particular quality of sedimentation is achieved.  It is unclear what steps are positively required as process steps.  In particular, it is unclear whether a sediment other than that claimed would indicate that the reaction has not yet finished (and whether additional steps would then be taken) or whether the step of “opening the reactor” is always sufficient regardless of the result.

Finally, step (6) recites “transferring the treated aqueous solution” but the use of the term “treated aqueous solution” creates a confusing antecedent, because it is unclear whether this refers to the “dissolved solution” which is treated by a reducing agent, or whether instead this refers to the aqueous solution treated in phase (II) from which sedimentation may be collected.  Put another way, it is not clear whether the process represents primarily one stream on which various steps occur, or whether the collecting sedimentation step (4) represents a branch, where some subsequent steps are carried out on the sediment and others carried out on the supernatant in separate manners.
Examiner suggests using explicitly clear antecedents to refer to the relevant inputs and outputs as much as possible, to make clear the required process flow.
Claims 2-6, 9, and 10 depend directly or indirectly from claim 1 and are indefinite for the same reasons.
Further with respect to claim 5, it is not clear whether the additional step in claim 5 (treatment with sodium nitrate or sodium nitrite) occurs only if sulfuric acid is employed in step (5) of claim 1 (which might alternatively employ nitric acid).  Further, it is not clear whether claim 5 is intended to require that sulfuric acid solution is employed, or simply to expand upon one of the two alternatives for step (5).
Examiner suggests clarifying i.e. reciting that the step of claim 5 occurs only if sulfuric acid is employed, or reciting that sulfuric acid is employed for step (5) (i.e. explicitly further narrowing the step in claim 1), or reciting that the further step in claim 5 occurs whether sulfuric acid or nitric acid are employed if such is the case.
With respect to claim 7, though the claim does not recite phase titles such as “judgement of reaction endpoint” it similarly is unclear the required scope of step (5) of the claim; whether opening the reactor is the only required step, or whether red sediment generation is required in the claimed manner (and, if so, what positively claimed process steps are required to achieve the result).
Additionally, steps (2) and (3) require a first treatment in a reactor, and then claims (4) and (5) require a second treatment in a reactor, including a step of “transferring” between the two.  If this is intended to require two reactors i.e. treatment in one before transferring to the second, then the reactors should be labeled (e.g. first reactor and second reactor, or any other clear language) to make clear what structures are required for each process step.  As discussed with claim 1 above, the term “treated aqueous solution” in step (4) makes it difficult to understand exactly what is required i.e. whether it is directly referring to the output of step (3) or not.
Claim 8 depends from claim 7 and is indefinite for the same reasons.
With respect to claim 9, it is not clear whether the claim is omitting details from “a mixture of levulinic acid,” as the phrasing “a mixture of” would normally be expected to recite multiple components (a mixture of A and B).  If the intention is to simply allow for the levulinic acid to be provided in combination with other materials which need not be specified, it may be clearer to recite “a mixture containing levulinic acid.”
With respect to claim 10, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites a broad range for molar ratios (0.1-10) followed by narrow, preferred ranges (0.5-5 and 0.5-3). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Allowable Subject Matter
	No claims may be indicated as allowable until the 112(b) rejections above are addressed.  However, as best understood, claims 1-10 are free from the prior art.
	Regarding claim 1, the closest prior art is represented by Grant et al (US 5,330,658) and Huo et al (CN 107670363 A).  Grant teaches treatment of solutions such as groundwaters and metal-contaminated effluents which includes precipitation by treatment with a ferrous sulfate or the like as well as with pH adjustment [Abs, claim 1].  Grant does not teach the specific contaminant concentrations claimed, and does not teach or fairly suggest the additional steps dissolving the sedimentation to form crystals, followed by hydrothermal treatment in the manner claimed.  Huo 
	While it could have been obvious for one of ordinary skill in the art to combine the teachings of Grant and Huo i.e. to provide additional value by treating iron sludge waste from Grant’s process in the manner taught by Huo, such a combination would not render the instant claimed invention obvious because it would not teach or suggest the same specific feed conditions or specific treatment steps i.e. dissolving sedimentation using the required acid solutions to generate crystals.  As such, the claimed invention as best understood is free from the prior art.
	Regarding claim 7, as above neither Grant nor Huo teaches the required step (1) of dissolving solids in the claimed manner, nor the first hydrothermal treatment with 30-40% filling level or sodium nitrite feeding.  As such, as best understood claims 7 and 8 are also free from the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469.  The examiner can normally be reached on Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R SPIES/Primary Examiner, Art Unit 1777